DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/20/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered, but are not persuasive. The new ground of rejection cites Xu US 2013/0329171 (figs.3,7 and 12, a different embodiment) instead of Xu US 2013/0329171 (figs.3,7 and 13) as teaching the amended claim limitations in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13, the claim limitations “the first conductive layer has four sides, and the conductive glue is adhered to the first conductive layer along the four sides” fails to include all the claim limitations of claim 1 such as “the conductive glue is not overlapped with the bending region” because claim 13 cites the conductive glue is formed in the bending region as well, so that claim limitations of claim 13 conflict to the claim limitations of claim 1.
Regarding claim 17, the claim limitations “the first conductive layer has four sides, two of the four sides are disposed in the bending region, and the conductive glue is disposed between the other two sides of the four sides” fails to include all the claim limitations of claim 1 such as “the conductive glue is not overlapped with the bending region” because claim 17 cites the conductive glue is formed in the bending region, so that claim limitations of claim 17 conflicts to the claim limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8-11, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525.
Regarding claim 1, Xu discloses a display device, in at least figs.3, 7 and 12, comprising: 
a display panel (62) comprising a substrate (70) and a metal pad (72) disposed on the substrate; 
a first polarizer (80 with 78) disposed on the display panel and including a first conductive layer (78) and a first optical layer (80); and 
a conductive glue (82, 116, or 116 with 82) is electrically connected with the first conductive layer and the metal pad (see figs.7 and 12), and the conductive glue is formed on a short side of the display device (see fig.12).
a second polarizer (68) disposed under the display panel, wherein the first conductive layer is disposed between the first optical layer and the display panel (see fig.7).
Xu does not explicitly disclose the display device is a flexible display device having a bending region, and the conductive glue is not overlapped with the bending region.
Notoshi discloses a flexible display device, in at least figs.1-5, the display device is a flexible display device having a bending region (1c) and the bending region is formed in the middle portion of the long sides of the display device (see at least fig.1) for the purpose of having the display device with flexibility (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display device is a flexible display device having a bending region and the bending region is formed in the middle portion of the long sides of the display device as taught by Notoshi in the display device of Xu in order to have the display device is a flexible display device having a bending region, and the conductive glue is not overlapped with the bending region because Xu discloses the conductive glue is formed only on a short side of the display device (see fig.12) for the purpose of having the display device with flexibility.
Regarding claim 3, Xu discloses the display panel comprises a liquid crystal display panel (see fig.7 discloses a liquid crystal layer 74).
Regarding claim 5, Xu discloses the first conductive layer comprises indium tin oxide or indium zinc oxide (para.42).
Regarding claim 8, Xu discloses the conductive glue comprises silver glue (para.43 and 51).
Regarding claim 9, Xu discloses the display panel further comprises another substrate (100) and a display medium layer (74) disposed between the substrate and the another substrate (see fig.7), and a distance between a side surface of the first polarizer and a side surface of the another substrate ranges from 0 to 0.5 micrometers (see fig.7 discloses a distance of 0 micrometer).
Regarding claim 10, Xu discloses the display medium layer comprises liquid crystal (74).
Regarding claim 11, Xu discloses a waterproof glue (92), wherein the waterproof glue is disposed on the conductive glue and covers the conductive glue (see fig.7).
Regarding claim 14, Xu in view of Notoshi discloses the first conductive layer has four sides (see figs.7 and 12), two (two long sides) of the four sides are disposed in the bending region, and the conductive glue is disposed between the two of the four sides (see fig.12) for the purpose of having the display device with flexibility (Abstract). The reason for combining is the same as claim 1.
Regarding claim 18, Xu discloses the metal pad has a second width (see fig.12), the conductive glue has a third width at a top surface of the metal pad (see fig.12), and the third width is greater than or equal to 0.5 times of the second width and less than or equal to the second width (see fig.12).
Regarding claim 19, Xu discloses an optical material layer (90) disposed on the first polarizer; a cover layer (94) disposed on the optical material layer; a backlight module (64) disposed under the second polarizer; and a shell (36) connected to the backlight module.
Regarding claim 20, Xu discloses the backlight module, the display panel, the first polarizer and the second polarizer are disposed in the shell (see fig.3 and para.36).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525 as applied to as claim 1 above, and further in view of Peng US 2016/0291429.
Regarding claim 2, Xu in view of Notoshi does not explicitly disclose a first glue, wherein the first conductive layer is adhered to the display panel by the first glue.
Peng discloses a display device, in at least fig.1, a first glue (123), wherein the first conductive layer (122) is adhered to the display panel (besides elements 121,124,122 and 123) by the first glue (see fig.1) for the purpose of attaching the first conductive layer to the display panel (para.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first glue, wherein the first conductive layer is adhered to the display panel by the first glue as taught by Peng in the display device of Xu in view of Notoshi for the purpose of attaching the first conductive layer to the display panel.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525 as applied to as claim 1 above, and further in view of Lim US 2019/0064615.
Regarding claim 15, Xu discloses a covering layer (94).
Xu in view of Notoshi does not explicitly disclose a light shielding layer disposed on a surface of the covering layer, wherein the conductive glue overlaps the light shielding layer in a top view direction of the flexible display device.
Lim discloses a display device, in at least fig.1, a light shielding layer (170) disposed on a surface of the covering layer (103), wherein the conductive glue (140) overlaps the light shielding layer in a top view direction of the display device (see fig.1) for the purpose of blocking light leakage generated in the no-active area of the covering layer (para.75).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light shielding layer disposed on a surface of the covering layer, wherein the conductive glue overlaps the light shielding layer in a top view direction of the display device as taught by Lim in the display device of Xu in view of Notoshi in order to have a light shielding layer disposed on a surface of the covering layer, wherein the conductive glue overlaps the light shielding layer in a top view direction of the flexible display device for the purpose of blocking light leakage generated in the no-active area of the covering layer.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525 and Lim US 2019/0064615 as applied to as claim 15 above, and further in view of Ikegami US 2018/0136524.
Regarding claim 16, Xu in view of Notoshi and Lim does not explicitly disclose the light shielding layer comprises ink.
Ikegami discloses a display device, in at least fig.1, the light shielding layer (3) comprises ink (para.32) for the purpose of forming a light-shielding layer (para.32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light shielding layer comprises ink as taught by Ikegami in the display device of Xu in view of Notoshi and Lim for the purpose of forming a light-shielding layer.

Claims 1, 3-6, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano US 2021/0223603 in view of Notoshi US 2018/0284525.
Regarding claim 1, Nakano discloses a display device, in at least figs.1-15, comprising: 
a display panel (includes at least elements SUB2, LC and SUB1) comprises a substrate (SUB1) and a metal pad (EL) disposed on the substrate;
a first polarizer (OD2 with CL) disposed on the display panel and including a first conductive layer (CL)and a first optical layer (OD2); and 
a conductive glue (CN) is electrically connected with the first conductive layer and the metal pad (see figs.3, 5 and 15), and the conductive glue is formed on a short side of the display device (see figs.1,12 and 13),
a second polarizer (OD1) disposed under the display panel, wherein the first conductive layer is disposed between the first optical layer and the display panel.
Nakano does not explicitly disclose the display device is a flexible display device having a bending region, and the conductive glue is not overlapped with the bending region.
Notoshi discloses a flexible display device, in at least figs.1-5, the display device is a flexible display device having a bending region (1c) and the bending region is formed in the middle portion of the long sides of the display device (see at least fig.1) for the purpose of having the display device with flexibility (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display device is a flexible display device having a bending region and the bending region is formed in the middle portion of the long sides of the display device as taught by Notoshi in the display device of Nakano in order to have the display device is a flexible display device having a bending region, and the conductive glue is not overlapped with the bending region because Nakano discloses the conductive glue is formed only on a short side of the display device (see fig.12) for the purpose of having the display device with flexibility.
Regarding claim 3, Nakano discloses the display panel comprises a liquid crystal display panel (includes LC layer, see at least fig.3).
Regarding claim 4, Nakano discloses the first optical layer comprises an optical film (polarizer), a compensation film (retardation film) and a supporting base (a scattering layer or an antireflective layer) (para.42).
Regarding claim 5, Nakano discloses the first conductive layer comprises indium tin oxide or indium zinc oxide (para.72).
Regarding claim 6, Nakano discloses the first conductive layer (CL) is adhesive (para.32).
Regarding claim 10, Nakano discloses the display medium layer comprises liquid crystal (LC).
Regarding claim 11, Nakano discloses a waterproof glue (R2, para.51), wherein the waterproof glue is disposed on the conductive glue and covers the conductive glue (see figs.5 and 15).
Regarding claim 12, Nakano discloses the waterproof glue comprises tuffy glue (para.51 discloses a silicon resin, which is a tuffy glue).
Regarding claim 18, Nakano discloses the metal pad has a second width (see figs.5 and 15), the conductive glue has a third width at a top surface of the metal pad (see figs.5 and 15), and the third width is greater than or equal to 0.5 times of the second width and less than or equal to the second width (see figs.5 and 15).














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakakomi US 2021/0165266 (at least figs.4-8), Peng US 2016/0291429 (at least fig.1) and Jang US 2012/0266450 (at least fig.4) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871